Citation Nr: 1438259	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  12-01 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant's spouse had qualifying service (and was a Veteran) for the purposes of establishing entitlement to VA death benefits.



ATTORNEY FOR THE BOARD

A. Barone, Counsel






INTRODUCTION

The appellant alleges that her deceased husband had recognized military service in the Philippines during World War II.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2011 decisional letter by the Manila Regional Office (RO) that denied her claim seeking VA death benefits because her spouse was not a veteran.  Because veteran status of the appellant's spouse is a threshold requirement for establishing entitlement to such benefit, that is the matter before the Board.

In accordance with her request on her January 2012 substantive appeal, the appellant was scheduled to testify at a Board hearing at the VA Central Office in January 2014; she failed to report for the hearing.  A letter from another family member dated in December 2013 suggests that the appellant was unable to attend the hearing due to a lack of means for travel; no new hearing has been requested.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record shows that in April 2011, the National Personnel Records Center (NPRC) certified that there was no record of the appellant's spouse having served as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  This certification was based upon information provided to the NPRC spelling the pertinent individual's first name as "Silvino."  However, documentation of record presents alternative spellings of the name.  The claims-file includes a copy of a marriage contract that repeatedly spells the individual's first name as "Sylvino" (and also appears to reflect that this spelling was settled upon after white-out correction of a prior spelling in several instances on the document).  A later certification of the marriage spells the name as "Selvino."  A September 2010 certification of death issued by the Office of the City Civil Registrar of the City of Digos spells the individual's name as "Selvino."  A death certificate issued by the Philippines Office of the Registrar General also spells the name "Selvino."  Many, but not all, of the private medical reports of record spell the name "Selvino."  (One private medical report spells the name "Selviro," but this lone appearance of that spelling appears to be merely a typographical error and not a true alternative.)

The Board observes (in case the AOJ is unaware) that in past instances where veteran status has been the issue, and the Board's decision was subsequently appealed to the United States Court of Appeals for Veterans Claims (Court), the Court has routinely held (by endorsing Joint Motions by the parties) that where there is varying information regarding the identity of the person seeking to establish veteran status, certifications of service should be elicited for each of the multiple variations of such information.  As it does not appear from the record that the NPRC has had an opportunity to verify the appellant's spouse's service based upon each of the alternate spellings of his name, another request for service department certification of his service/nonservice is necessary.

Additionally, the Board observes that the appellant does not currently have an appointed representative assisting her in this matter.  In her January 2012 written correspondence, she stated: "I need a Representative who works for accredited Veterans Service Organization knows how to prepare and represent my claim ...."  During the processing of this remand, the AOJ shall have the opportunity to provide the appellant with information regarding available representation and the steps she may take to appoint a representative to assist her.

Finally, in Palor v. Nicholson, 21 Vet. App. 325 (2007), the Court held that, in claims where it is necessary to first establish veteran status, proper VCAA notice must be tailored to also inform claimants of the information or evidence necessary to prove the element of veteran status, what information the appellant is responsible for providing, and what information VA will seek to obtain concerning that element.  On remand, the AOJ shall have the opportunity to ensure that compliant notice is provided to the appellant without causing additional delay.

Accordingly, the case is REMANDED for the following:

1.  As the appellant is currently without the assistance of a representative and has expressed a desire for such assistance, the AOJ should contact the appellant to provide her with information regarding available representation and the steps she may take to appoint a representative to assist her.

2.  The AOJ should also send the appellant a letter providing her the notice required under Palor v. Nicholson, 21 Vet. App. 325 (2007), specifically advising her of the information or evidence necessary to prove the element of veteran status.  She should be provided an appropriate opportunity to respond.

3.  The AOJ should arrange for another NPRC records search to ascertain whether the appellant's spouse had any recognized active military service.  The AOJ should ask the NPRC to conduct a records search (to verify the appellant's spouse's service) that includes consideration of the alternate spellings of his name presented in the documentation of record, specifically with the first name spelled: "Selvino" and "Sylvino," in addition to "Silvino."

3. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the appellant the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

